Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 09, 2020.
Claims 3-4, 6, 9-12, 14-24, 26, 28, 29, 31-35, 37, 38, 40, 41, 43-52, 54-57, 60, 63-66, 68-144, 146, 147, and 149-162 have been cancelled.
Claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, 67, 145, and 148 are currently pending and have been examined. 
Claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 59, 62, 67, 145, and 148 have been amended.
This action is made FINAL in response to the Applicant Arguments/Remarks received on June 02, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1800404.4, filed on January 10, 2018.
Information Disclosure Statement
Applicant has still not corrected the deficiencies noted for the information disclosure statement (IDS) submitted July 19, 2020. Many foreign references were not submitted with at least an English translated abstract. Accordingly, the information disclosure statement continues to be partially considered by the Examiner. 
Response to Arguments
With respect to Applicant’s remarks filed on June 02, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the drawing objections of figures 1, 3, 4, and 6-16, Applicant’s Amendments have been fully considered and are persuasive. The objections of the drawings have been withdrawn. 
With respect to the claim rejections of claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, 145, and 148 under 35 U.S.C. 112(b), Applicant’s Remarks and Amendments have been fully considered and are persuasive. The objection of claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, 145, and 148 have been withdrawn.
With respect to the claim rejections of claims 1, 2, 5, 7, 8, 13, 25, 27, 30, 36, 39, 42, 53, 58, 59, 61, 62, 145, and 148  under 35 U.S.C. § 102(a)(2) and 103, applicant has amended the independent claims and the Office has supplied additional grounds for rejection attached below in the Final Office Action. Therefore, the Office's respectfully disagrees with applicant’s arguments.
Applicant states:
Applicant amended main Claim 1 to recite the following features: "routing one or more mapping units through or around the target area, and, using one or more sensors of the one or more mapping units, capturing data related to crops in the target area; wherein said routing comprises selecting a speed of movement of the one or more mapping units based on a predetermined quality requirement for the captured data". 
While Koselka discloses moving a "scout" robot through a field to "map" the field and determine plant locations (see e.g. Abstract and paragraph [0026]), it does not disclose selecting a speed of movement of the scout robot based on a predetermined quality requirement for captured data. In fact, Koselka does not discuss selecting the scout robot's speed of movement - nor varying data quality - at all. 
The remaining citations also do not disclose the distinguishing features of Claim 1. 
Shen describes a pruning robot system (see e.g. Abstract, and [0027]). Like Koselka, Shen does not disclose or in any way suggest selecting a speed of movement of the pruning robot based on a predetermined quality requirement for captured data. Shen in fact does not discuss selecting the pruning robot's speed of movement - nor varying data quality - at all. Steckel appears to be of little relevance to the claimed invention. 
Steckel describes a system for harvesting feed material (i.e. crop) such as corn or grass (see e.g. [0017], and [0047]). Steckel teaches harvesting the crop using a conventional forage harvester driven by a human driver so as to traverse the entire field (see e.g. [0029], [0040] and Figure 1). Steckel does not contain any teaching whatsoever regarding mapping locations of crops in the field (and indeed it is unclear why such 'mapping' would be needed in Steckel's conventional large-scale harvesting method). Steckel does not teach or in any way suggest routing mapping units through the field, let alone selecting a speed of movement of mapping units based on a predetermined quality requirement for captured data. 
Murray describes an autonomously robotic machine for performing agricultural operations (see e.g. Abstract). The robotic machine includes LIDAR and vision sensors "for detecting obstacles, crops, weeds, and surface profile" (see [0035]). Murray does not appear to contain any teaching regarding the presently claimed use of captured sensor data - i.e. mapping crop location in the target area, and generating routes for operating units based on the mapped locations. Murray does not disclose or in any way suggest selecting a speed of movement of the robotic machine based on a predetermined quality requirement for data captured using its sensors. Murray also does not at all discuss varying quality of sensor data. 
Accordingly, Claim 1 is novel over all the cited prior art.	
However, the Office disagrees. Paragraph [0044] of Koselka mentions optimization of picking and the optimization may include improving picking speed and efficiency. Paragraph [0026] of Koselka also mentions mapping a field to determine plant locations.
Applicant States:
It should be clear that the above distinguishing features of Claim 1 provides a technical advantage of improved balance between captured data accuracy and time spent mapping a target area. Thus, mapping units may be routed at a 'faster' speed when the required data quality is low, and move at a 'slower' speed when high quality data is required. 
A skilled person would not be able to adapt any of the cited prior art documents in such a way to arrive at the claimed invention because there is no disclosure of the distinguishing feature anywhere in the prior art. 
Koselka teaches a method for capturing detailed data on plants. In the described system, the scout robot moves from plant to plant and examines each plant in detail by moving around the plant (and moving its arms into the plant's canopy) - see e.g. paragraph [0099]. Thus, Koselka teaches prioritising data accuracy at a detriment (i.e. an increase) to time spent mapping, and does not consider the balance between these two parameters. Accordingly, Koselka does not contain any teaching that would motivate the skilled person to consider adapting Koselka to select a speed of movement of the scout robot in dependence on the required quality of captured data. 
Further, given Koselka's scout robot's lengthy stops at each plant to examine it in detail, modifying the robot's speed of movement through a target area would have comparatively little impact on the time to map the plants or on the quality of captured data. Thus, even if, for argument's sake, the skilled person was to consider how to improve the balance between data accuracy and mapping time, the skilled person would not consider selecting the speed of movement of the robot through a target area based on a quality requirement. 
For at least the above reasons, Claim 1 is not anticipated or rendered obvious by Koselka, alone or in combination with any of the other citations. Claim 145 comprises the same distinguishing feature and so is likewise novel and non-obvious. 
However, the Office disagrees. Paragraph [0044] of Koselka mentions optimization of picking and the optimization may include improving picking speed and efficiency. Paragraph [0026] of Koselka also mentions mapping a field to determine plant locations. Paragraph [0045] of Koselka also mentions creating a plan in real-time which could increase speed as well. Koselka in combination of the other citations, with at least these cited paragraphs, anticipates the limitations of the claims in the broadest reasonable interpretation (BRI) of the claims as currently stated. 
Applicant States:
18Regarding the Examiner's comments in relation to the term "thereby to operate on at least one of the crops", it is respectfully submitted that the term enhances clarity of Claims 1, 61, and 145. Accordingly, the term has not been amended. 
However, the Office continues to maintain the stance that the term “thereby” does not enhance clarity but rather provides the opposite. It is still not certain what using the term “thereby” helps in. It may be easier to understand the limitation if “thereby” was removed entirely, making the limitation more direct and well defined.
With respect to the claim rejections of claim 67 under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office's respectfully disagrees with applicant’s arguments.
Applicant States:
Reference is now specifically made to Claim 67. Claim 67 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koselka. None of the cited art discloses or suggests at least the following features of amended Claim 67: "one or more odometers for receiving odometry data"; and "a processor for controlling movement of the cart and movement of the one or more robotic arms; wherein data received from said odometers is used by the processor for navigating the cart through the growing environment". 
Koselka teaches navigating its robot using machine-vision - i.e. using stereo cameras (see e.g. [0011] and [0084]). Koselka does not at all discuss the use of odometers, and Koselka further does not teach or in any way suggest navigating its robot based on data from odometers. 
The deficiencies of Koselka are not cured by any of the remaining citations. 
Shen describes navigating its robot by means of RFID, GPS and WIFI - see e.g. [0013], and [0057-0058]. Shen does not teach or in any way suggest navigating its robot based on data from odometers. 
As for Claim 1, Steckel appears to be of little relevance to the claimed operating unit. Steckel teaches harvesting crop using a forage harvester driven by a human driver (see e.g. [0029], [0040]). The harvester of Steckel does not comprise robotic arms having end-effectors for operating on crops, or a processor for controlling movement of the cart and arms - thus, Steckel clearly does not disclose an operating unit as claimed in Claim 67. Steckel also does not at all discuss the use of odometers, let alone navigating any kind of robot based on data from odometers. 
Murray teaches controlling movement of its robotic machine using GPS or a camera - see e.g. [0058], and [0072]. Murray does not teach or in any way suggest the use of odometers, let alone navigating its robotic machine based on data from odometers. 
The distinguishing features of Claim 67 may provide the technical advantage of simplified and more resilient navigation, for example in extreme (low or high) light 19conditions in which computer-vision based navigation (such as that used in Koselka) may perform poorly. 
All of the prior art documents teach alternative navigation systems (or none in the case of Steckel, which uses a human driver) - thus, the skilled person would not be able to adapt any of the cited prior art documents in such a way to arrive at the invention claimed in Claim 67 because there is no disclosure or suggestion of the distinguishing features anywhere in the cited art. 
For at least the above reasons, Claim 67 is not anticipated or rendered obvious by Koselka, alone or in combination with any of the other citations.
However, the Office disagrees. Paragraph [0044] of Shen discloses of a distance measuring sensor, these sensors can also be used to navigate an area and avoid obstacles. 
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 13, 25, 27, 30, 39 ,42, 53, 59, 61, 62, and 145 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koselka et al. (US20050126144), hereinafter Koselka.
Regarding claim 1:
Koselka discloses:
A method of operating on crops in a target area, comprising; using one or more sensors, capturing data related to crops in a target area; (see at least [0026])
routing one or more mapping units through or around the target area, and, using one or more sensors of the one or more mapping units, capturing data related to crops in a-the target area; (see at least [0026])
wherein said routing comprises selecting a speed of movement of the one or more mapping units based on a predetermined quality requirement for the captured data; (see at least [0044])
mapping locations of the crops in the target area using the captured sensor data; (see at least [0026])
generating one or more routes between at least some of the crops in the target area based on the mapped locations; (see at least [0051])
routing one or more operating units along the one or more routes thereby to operate on at least one of the crops; (see at least [0026])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 1 states “routing one or more operating units along the one or more routes thereby to operate on at least one of the crops” and this intended use language would not carry much patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Regarding claim 2:
Koselka discloses:
preferably further comprising receiving indications of location from the one or more mapping units; (see at least [0015] and [0050])
preferably wherein mapping locations of crops in a target area comprises locating crops in relation to the one or more mapping units; (see at least [0015] and [0050])
Regarding claim 5:
Koselka discloses:
further comprising determining when to route the one or more mapping units through or around the target area; (see at least [0101])
Regarding claim 7:
Koselka discloses:
wherein mapping locations of crops in the target area comprises: using historic mapped locations to assist in identifying crops in data captured by the mapping unit; (see at least [0035])
Regarding claim 8:
Koselka discloses:
wherein routing one or more mapping units through or around the target area comprises one or more of: navigating through or around the target area using the one or more sensors of the one or more mapping units; and following a predetermined path through or around the target area using the one or more sensors of the one or more mapping units; (see at least [0026])
Regarding claim 13:
Koselka discloses:
wherein mapping locations of the crops in a-the target area further comprises one or more of: locating the crops in relation to a known plan of the target area; (see at least [0014] and [0015])
identifying crops in the captured data; (see at least [0028])
generating a map of the located crops; (see at least [0026])
Regarding claim 25:
Koselka discloses:
further comprising one or more of: using the captured data, classifying the crops; (see at least [0026] and [0028])
one or more of: weighing the harvested crops, and sorting the harvested crops; and; (see at least [0048])
classifying harvested crops according to one or more of: weight and readiness for harvest; (see at least [0026], [0028], [0034], and [0048])
Regarding claim 27:
While Koselka discloses:
wherein the one or more sensors comprise one or more cameras; and the captured data is visual data; (see at least [0028])
Regarding claim 30:
Koselka discloses:
wherein each operating unit comprises a mobile cart; and one or more crop manipulation devices mounted on the cart for operating on crops; (see at least [0091], Figure 2, and Figure 7)
Regarding claim 39:
Koselka discloses:
further comprising assigning the one or more routes to the one or more operating units; (see at least [0015])
Regarding claim 42:
Koselka discloses:
wherein operating on at least one of the crops comprises harvesting at least one of the crops; (see at least [0013])
Regarding claim 53:
Koselka discloses:
further comprising transporting the harvested crops to a location for collection of the harvested crops; (see at least [0097] and [0098])
Regarding claim 58:
Koselka discloses:
wherein operating on crops comprises one or more of: trimming; pruning; applying pesticides; planting; replanting; maintaining; clearing debris; and releasing bees; (see at least [0071])
Regarding claim 59:
Koselka discloses:
further comprising receiving a transmitted status from the one or more operating units; (see at least [0097] - [0099])
wherein the transmitted status relates to one or more of; location; load status; battery status; and errors or faults; (see at least [0097] and [0099])
Regarding claim 61:
Koselka discloses:
comprising routing one or more operating units along the one or more routes thereby to operate continuously on one or more of the crops on the one or more routes until a predetermined threshold is exceeded, wherein the threshold relates to one or more of: storage capacity; battery charge; maintenance status; and location within a route; (see at least [0097] and [0103])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 61 states “routing one or more operating units along the one or more routes thereby to operate continuously on one or more of the crops on the one or more routes until a predetermined threshold is exceeded” and this intended use language would not carry much patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Regarding claim 62:
Koselka discloses:
further comprising scheduling use of the one or more operating units; (see at least [0012])
Regarding claim 145:
While Koselka discloses:
A system for operating on crops in a target area, comprising; (see at least [0026])
one or more operating units for operating on crops; (see at least [0026])
one or more mapping units comprising one or more sensors capturing data related to crops in the target area; (see at least [0026])
a processor for routing the one or more mapping units through or around the target area; (see at least [0026])
wherein said routing comprises selecting a speed of movement of the one or more mapping units based on a predetermined quality requirement for the captured data; (see at least [0044])
mapping locations of the crops in the target area using the captured sensor data; (see at least [0026] and [0028])
generating one or more routes between at least two of the crops in the target area based on the mapped locations; (see at least [0051])
and for routing the one or more operating units along the one or more routes thereby to operate on at least one of the crops on the one or more routes; (see at least [0026] and [0027])
Examiner's Note – Intended Use: 
Claims 1, 61, and 145 use “intended use” claim language and it is the Office' s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the term “thereby” that is recited in the above-mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.
For example, claim 145 states “routing the one or more operating units along the one or more routes thereby to operate on at least one of the crops on the one or more routes” and this intended use language would not carry much patentable weight since it is the intended use of the invention. The Office suggests rewriting this claim to remove the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US20050126144), hereinafter Koselka, in view of Shen et al. (US20170181383), hereinafter Shen.
Regarding claim 36:
While Koselka discloses:
wherein generating the one or more routes comprises one or more of: determining an order in which at least two of the crops in the target area are to be harvested; (see at least [0104])
using a trained model; (see at least [0011])
Koselka does not specifically state using algorithms for crop field routing, however Shen teaches:
using one or more of: visibility graphs; random-exploring algorithms; probabilistic road maps; optimal search algorithms; following by example; and bioinspired algorithms; (see at least [0054], [0055], and [0066]-[0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shen into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include using algorithms for crop field routing as taught by Shen, with a motivation of creating a more intelligent mapping system for the robot to effectively locate crops. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 67:
While Koselka discloses:
An operating unit for operating on crops in a growing environment, comprising; (see at least [0013])
a powered cart; (see at least [0013])
one or more robotic arms mounted on the cart, each arm having an end-effector for use in operating on crops; and; (see at least [0013])
a processor for controlling movement of the cart and movement of the one or more robotic arms; (see at least [0013])
wherein the one or more robotic arms are arranged to position the end-effector with less than six degrees of freedom; (see at least [0086])
Koselka does not specifically state using odometry data, however Shen teaches:
one or more odometers for receiving odometry data; (see at least [0044])
wherein data received from said odometers is used by the processor for navigating the cart through the growing environment; (see at least [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shen into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include using odometry data as taught by Shen, with a motivation of creating a more intelligent mapping system for the robot to reliably move around. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US20050126144), hereinafter Koselka, in view of Shen et al. (US20170181383), hereinafter Shen, and in further view of Steckel et al (US20130177670), hereinafter Steckel. 
Regarding claim 148:
While Koselka discloses a robot for agricultural harvesting, Koselka does not specifically state a dock for receiving harvested crops, however Steckel teaches:
further comprising a dock for receiving harvested crops; (see at least [0030] – [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steckel into the invention of Koselka to not only include a robot for agricultural harvesting as Koselka discloses but also include a dock for receiving harvested crops as taught by Steckel, with a motivation of creating a more robust system for the robot to offload harvested crops. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Murray et al. (US20170227969) discloses an autonomous robot for agricultural uses. The robot contains a fully equipped system including a docking system for adding multiple different features for agricultural use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669 

/JESS WHITTINGTON/               Examiner, Art Unit 3669